Exhibit 10.4

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (this “Agreement”) is entered into
as of October 31, 2009 by and between SILICON VALLEY BANK (“Secured Party”), on
the one hand, and NETLIST, INC., a Delaware corporation (“Debtor”), on the other
hand.

 

RECITALS

 

A.            Secured Party and Debtor are entering into that certain Loan and
Security Agreement, dated as of an Effective Date on or about the date hereof
(as amended, restated supplemented, or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which Secured Party has agreed to make certain
advances of money and to extend certain financial accommodations (collectively,
the “Loans”), subject to the terms and conditions set forth therein. 
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Loan Agreement.

 

B.            Pursuant to the terms of the Loan Agreement, Debtor has granted to
Secured Party security interests in all of Debtor’s right, title and interest,
whether presently existing or hereafter acquired, in, to all intellectual
property and all other Collateral.

 

NOW, THEREFORE, as collateral security for the payment and performance when due
of all of the Obligations, each Debtor hereby grants, represents, warrants,
covenants and agrees as follows:

 

AGREEMENT

 

1.             Grant of Security Interest.  To secure all of the Obligations,
each Debtor grants and pledges to Secured Party a security interest in all of
such Debtor’s right, title and interest in, to and under its intellectual
property, including without limitation the following:

 

(a)           All present and future United States registered copyrights and
copyright registrations, including, without limitation, the registered
copyrights, maskworks, software, computer programs and other works of authorship
subject to United States copyright protection listed in Exhibit A to this
Agreement (and including all of the exclusive rights afforded a copyright
registrant in the United States under 17 U.S.C. §106 and any exclusive rights
which may in the future arise by act of Congress or otherwise) and all present
and future applications for copyright registrations (including applications for
copyright registrations of derivative works and compilations) (collectively, the
“Registered Copyrights”), and any and all royalties, payments, and other amounts
payable to Debtor in connection with the Registered Copyrights, together with
all renewals and extensions of the Registered Copyrights, the right to recover
for all past, present, and future infringements of the Registered Copyrights,
and all computer programs, computer databases, computer program flow diagrams,
source codes, object codes and all tangible property embodying or incorporating
the Registered Copyrights, and all other rights of every kind whatsoever
accruing thereunder or pertaining thereto.

 

(b)           All present and future copyrights, maskworks, software, computer
programs and other works of authorship subject to (or capable of becoming
subject to) United States copyright protection which are not registered in the
United States Copyright Office (the

 

1

--------------------------------------------------------------------------------


 

“Unregistered Copyrights”), whether now owned or hereafter acquired, and any and
all royalties, payments, and other amounts payable to Debtor in connection with
the Unregistered Copyrights, together with all renewals and extensions of the
Unregistered Copyrights, the right to recover for all past, present, and future
infringements of the Unregistered Copyrights, and all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating the Unregistered
Copyrights, and all other rights of every kind whatsoever accruing thereunder or
pertaining thereto.  The Registered Copyrights and the Unregistered Copyrights
collectively are referred to herein as the “Copyrights.”

 

(c)           All right, title and interest in and to any and all present and
future license agreements with respect to the Copyrights.

 

(d)           All present and future accounts, accounts receivable, royalties,
and other rights to payment arising from, in connection with or relating to the
Copyrights.

 

(e)           All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

 

(f)            All trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Debtor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

 

(g)           Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the rights identified above;

 

(h)           All licenses or other rights to use any of the Copyrights, Patents
or Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(i)            All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and

 

(j)            All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing, and all license royalties and proceeds of
infringement suits, and all rights corresponding to the foregoing throughout the
world and all re-issues, divisions continuations, renewals, extensions and
continuations-in-part of the foregoing.

 

2.             Loan Agreement.  The security interests hereunder are granted in
conjunction with the security interests granted to Secured Party under the Loan
Agreement.  The rights and remedies of Secured Party with respect to the
security interests granted hereby are in addition to those set forth in the Loan
Agreement and the other Loan Documents, and those which are now or hereafter
available to Secured Party as a matter of law or equity.  Each right, power and
remedy of Secured Party provided for herein or in the Loan Agreement or any of
the other Loan

 

2

--------------------------------------------------------------------------------


 

Documents, or now or hereafter existing at law or in equity shall be cumulative
and concurrent and shall be in addition to every right, power or remedy provided
for herein and the exercise by Secured Party of any one or more of the rights,
powers or remedies provided for in this Agreement, the Loan Agreement or any of
the other Loan Documents, or now or hereafter existing at law or in equity,
shall not preclude the simultaneous or later exercise by any person, including
Secured Party, of any or all other rights, powers or remedies.

 

3.             Covenants and Warranties.  Debtor represents, warrants, covenants
and agrees as follows:

 

(a)           Debtor shall undertake all commercially reasonable measures to
cause its employees, agents and independent contractors to assign to Debtor all
rights of authorship to any copyrighted material in which Debtor has or may
subsequently acquire any right or interest.

 

(b)           Debtor shall promptly advise Secured Party of any Trademark,
Patent or Registered Copyright not specified in this Agreement, which is
hereafter acquired by Debtor.

 

(c)           Section 6.10 of the Loan Agreement hereby is incorporated herein
as though fully set forth herein, mutatis mutandis.

 

4.             General. If any action relating to this Agreement is brought by
either party hereto against the other party, the prevailing party shall be
entitled to recover reasonable attorneys fees, costs and disbursements. This
Agreement may be amended only by a written instrument signed by both parties
hereto.  To the extent that any provision of this Agreement conflicts with any
provision of the Loan Agreement, the provision giving Secured Party greater
rights or remedies shall govern, it being understood that the purpose of this
Agreement is to add to, and not detract from, the rights granted to Secured
Party under the Loan Agreement.  This Agreement, the Loan Agreement, and the
other Loan Documents comprise the entire agreement of the parties with respect
to the matters addressed in this Agreement. This Agreement shall be governed by
the laws of the State of California, without regard for choice of law
provisions.  Debtor and Secured Party consent to the nonexclusive jurisdiction
of any state or federal court located in Santa Clara County, California.

 

5.             WAIVER OF RIGHT TO JURY TRIAL; JUDICIAL REFERENCE. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, DEBTOR AND SECURED PARTY EACH WAIVE THEIR RIGHT TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, IF THE ABOVE WAIVER OF THE RIGHT TO A TRIAL
BY JURY IS NOT ENFORCEABLE, THE PARTIES HERETO AGREE THAT ANY AND ALL DISPUTES
OR CONTROVERSIES

 

3

--------------------------------------------------------------------------------


 

OF ANY NATURE BETWEEN THEM ARISING AT ANY TIME SHALL BE DECIDED BY A REFERENCE
TO A PRIVATE JUDGE, MUTUALLY SELECTED BY THE PARTIES (OR, IF THEY CANNOT AGREE,
BY THE PRESIDING JUDGE OF THE SANTA CLARA COUNTY, CALIFORNIA SUPERIOR COURT)
APPOINTED IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 (OR
PURSUANT TO COMPARABLE PROVISIONS OF FEDERAL LAW IF THE DISPUTE FALLS WITHIN THE
EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS), SITTING WITHOUT A JURY, IN SANTA
CLARA COUNTY, CALIFORNIA; AND THE PARTIES HEREBY SUBMIT TO THE JURISDICTION OF
SUCH COURT.  THE REFERENCE PROCEEDINGS SHALL BE CONDUCTED PURSUANT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE §§ 638
THROUGH 645.1, INCLUSIVE.  THE PRIVATE JUDGE SHALL HAVE THE POWER, AMONG OTHERS,
TO GRANT PROVISIONAL RELIEF, INCLUDING WITHOUT LIMITATION, ENTERING TEMPORARY
RESTRAINING ORDERS, ISSUING PRELIMINARY AND PERMANENT INJUNCTIONS AND APPOINTING
RECEIVERS.  ALL SUCH PROCEEDINGS SHALL BE CLOSED TO THE PUBLIC AND CONFIDENTIAL
AND ALL RECORDS RELATING THERETO SHALL BE PERMANENTLY SEALED.  IF DURING THE
COURSE OF ANY DISPUTE, A PARTY DESIRES TO SEEK PROVISIONAL RELIEF, BUT A JUDGE
HAS NOT BEEN APPOINTED AT THAT POINT PURSUANT TO THE JUDICIAL REFERENCE
PROCEDURES, THEN SUCH PARTY MAY APPLY TO THE SANTA CLARA COUNTY, CALIFORNIA
SUPERIOR COURT FOR SUCH RELIEF.  THE PROCEEDING BEFORE THE PRIVATE JUDGE SHALL
BE CONDUCTED IN THE SAME MANNER AS IT WOULD BE BEFORE A COURT UNDER THE RULES OF
EVIDENCE APPLICABLE TO JUDICIAL PROCEEDINGS.  THE PARTIES SHALL BE ENTITLED TO
DISCOVERY WHICH SHALL BE CONDUCTED IN THE SAME MANNER AS IT WOULD BE BEFORE A
COURT UNDER THE RULES OF DISCOVERY APPLICABLE TO JUDICIAL PROCEEDINGS.  THE
PRIVATE JUDGE SHALL OVERSEE DISCOVERY AND MAY ENFORCE ALL DISCOVERY RULES AND
ORDER APPLICABLE TO JUDICIAL PROCEEDINGS IN THE SAME MANNER AS A TRIAL COURT
JUDGE.  THE PARTIES AGREE THAT THE SELECTED OR APPOINTED PRIVATE JUDGE SHALL
HAVE THE POWER TO DECIDE ALL ISSUES IN THE ACTION OR PROCEEDING, WHETHER OF FACT
OR OF LAW, AND SHALL REPORT A STATEMENT OF DECISION THEREON PURSUANT TO THE
CALIFORNIA CODE OF CIVIL PROCEDURE § 644(A).  NOTHING IN THIS PARAGRAPH SHALL
LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES,
FORECLOSE AGAINST COLLATERAL, OR OBTAIN PROVISIONAL REMEDIES.  THE PRIVATE JUDGE
SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION,
AND ENFORCEABILITY OF THIS PARAGRAPH.

 

[remainder of page intentionally left blank; signature page immediately follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have cause this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

Address of Debtor:

Debtor:

 

 

NETLIST, INC.

NETLIST, INC.

51 Discovery, Suite 150

 

Irvine, CA 92618

By:

 

Attn: Gail Itow, CFO

Name:

 

Fax: 949.679.0113

Title:

 

Email: gitow@netlist.com

 

 

 

Address of Secured Party:

Secured Party:

 

 

3003 Tasman Drive

SILICON VALLEY BANK

Santa Clara, California 95054

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Form: 3/1/02

 

 

5

--------------------------------------------------------------------------------


 


EXHIBIT A


 

REGISTERED COPYRIGHTS

(including copyrights that are the subject of an application for registration)

 

Title

 

Registration/
Application
Number

 

Registration/
Application
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 


PATENTS

 

Title

 

Registration/
Application
Number

 

Registration/
Application
Date

See Schedule B-1 attached hereto and incorporated herein

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TRADEMARKS

 

Title

 

Registration/
Application
Number

 

Registration/
Application
Date

See Schedule C-1 attached hereto and incorporated herein

 

 

 

 

 

--------------------------------------------------------------------------------